DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al. in view of Hiroshima.
Ishizeki et al. discloses a vehicle comprising:  a vehicle main body including an electrical device 55 that generates heat when the vehicle travels; a heat exchanger 7 that performs heat exchange between outside air and a refrigerant; and a cooling piping 13F that constitutes a flow passage through which the refrigerant circulates between the electrical device and the heat exchanger.  Ishizeki et al. does not disclose a part of the flow passage being routed on a lower surface side of and in contact with a floor panel that constitutes a part of the vehicle main body.  Hiroshima teaches a vehicle comprising a cooling system having cooling pipes 27 which are mounted below the floor of the vehicle body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the vehicle of Ishizeki et al. by placing the cooling piping on a lower surface side of and in contact with a floor panel of the vehicle main body as has been taught by Hiroshima since the cooling piping will still carry out its required functions with the arrangement.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizeki et al. in view of Hiroshima as applied to claim 1 above, and further in view of Tsujimura et al.
Tsujimura et al. teaches a vehicle comprising a battery pack (BP) located below the floor of the vehicle [0029].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Ishizeki et al. and Hiroshima by locating the battery below the floor of the vehicle as taught by Tsujimura et al. since the device will still carry its functions with the arrangement.
Allowable Subject Matter
5.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DAVIS D HWU/Primary Examiner, Art Unit 3763